Citation Nr: 1229458	
Decision Date: 08/27/12    Archive Date: 09/05/12

DOCKET NO.  06-10 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a gout disorder.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Keyvan, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1976 to January 1983.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision, in which the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma denied service connection for gout.  

In October 2007, the Veteran testified at a hearing conducted before the undersigned Veterans Law Judge (VLJ) in Muskogee, Oklahoma.  A transcript of the testimony has been associated with the Veteran's claims file.  

In an April 2008 decision, the Board denied the Veteran's claim seeking service connection for gout.  Thereafter, the Veteran filed a timely appeal of the Board's denial with the United States Court of Appeals for Veterans Claims (Court).  In August 2009, the Court vacated the Board's decision and remanded the matter for further consideration consistent with a Joint Motion for Remand (Joint Motion).  

In September 2009, the Board remanded the case for further development.  Specifically, the Board instructed the RO to schedule the Veteran for an appropriate examination to determine the nature, extent, and etiology of his claimed gout disorder, to include an examination of his feet, toes, ankles, wrists and elbows.  The RO was also instructed to preferably schedule the examination during an active period of the Veteran's gout.  In September 2009, the AMC initiated a request to schedule the Veteran for a VA examination of his joints and feet to determine the nature, extent, and etiology of his claimed gout disorder.  The examination was completed in October 2009, and copies of the October 2009 VA examination report and November 2009 addendum have been associated with the Veteran's claims file.  In the April 2011 decision, the Board denied the Veteran's claim for service connection for a gout disorder.  

The Veteran then appealed the Board's decision to the Court.  In a February 2012 Order, the Court vacated the April 2011 Board decision and remanded the matter to the Board for development consistent with the parties' Joint Motion.  
For the reasons set forth below, this appeal is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The law provides that the VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103, 5103A (West 2002, Supp. 2011); 38 C.F.R. § 3.159.  

As previously discussed in the Introduction, in the September 2009 Remand, the Board remanded the Veteran's claim to accord him a VA examination to determine the nature, extent, and etiology of his claimed gout disorder, to include an examination of his feet, toes, ankles, wrists and elbows.  The remand instructions also indicated that "[r]easonable efforts should be made to examine the Veteran during an active period of gout" and "[d]ocumentation of VA's efforts to examine the Veteran during an active period must be included in the claims file."  

In a September 2009 letter, the VA AMC informed the Veteran that he would be scheduled for an examination in connection with his claimed disorder at the VA medical facility closest to him.  He was also informed that, if he wished to reschedule his appointment, he should contact the medical facility at the telephone number listed in the appointment notice, and they would do their best to accommodate his schedule.  The Veteran was subsequently scheduled for a VA examination for his gout disorder at the Oklahoma VA Medical Center (VAMC) in October 2009.  In the examination report, the examiner initially noted that upon scheduling the Veteran's appointment, the Oklahoma City VA Compensation and Pension Department informed the Veteran that he should contact them if he experienced a flare-up prior to his appointment date, and they would arrange to have him seen immediately so he could be evaluated during an acute phase of his gout.  Despite the fact that the Veteran was not experiencing an acute episode of gout at the time of his appointment, the examiner went ahead and conducted a physical evaluation the Veteran.  Based on her discussion with and physical evaluation of the Veteran, as well as her review of the X-ray reports of the Veteran's ankles, feet, wrists and elbows, the examiner diagnosed the Veteran with degenerative joint disease (DJD) of the left ankle, with calcaneal plantar spur and vascular calcifications; DJD of the right ankle with vascular calcifications and hypertrophic changes of the posterior calcaneus; DJD of the left foot with calcaneal plantar spur and vascular calcification; degenerative bone spur of the left elbow; vascular calcifications of the bilateral wrists; DJD of the right foot, including joint space narrowing at the first metatarsophalangeal joint and calcaneal spur; and DJD of the right elbow with degenerative spur at the olecranon process.  

In the November 2009 addendum, the same examiner, upon reviewing the Veteran's claims file, noted that the Veteran was seen on several occasions for ingrown toenails of the bilateral great toes during service, but found no documentation revealing any objective medical findings or symptomatology consistent with the diagnosis of gout.  The examiner observed that the first documented evidence of the Veteran's gout was the VA outpatient clinical record dated in 1991, during which the Veteran was experiencing an acute flare up of gout.  According to the examiner, there were no records available between 1983 and 1991 to document symptoms or laboratory findings of a gout disorder.  Based on her review of the evidence, the examiner opined that the Veteran's currently diagnosed gout is less likely than not secondary to his active military service.  

While the medical evidence of record reflects a clear diagnosis of gout, when a disease consists of active and inactive stages during which the condition improves, the VA must provide an adequate examination during the active stage of a disease.  Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994).  In Ardison, the Court found that an examination during the remission phase of the condition did not "accurately reflect the elements of the present disability."  Id.  

The Board acknowledges the September 2009 notification letter which informed the Veteran of the option to contact the medical facility once he was notified of the date, time and place of his examination, if he wished to reschedule his appointment.  The Board also takes note of the October 2009 VA examination report wherein it was noted that the Veteran was given the option to contact the VAMC if he experienced a flare-up prior to his appointment date, so that they would "work him in" to evaluate him during a flare-up of his disorder.  However, the notification letter referenced in the October 2009 VA examination report is not associated with the claims file.  The September 2009 Board Remand specifically directed the agency of original jurisdiction (AOJ) to include actual documentation of VA's efforts to examine the Veteran during an active period of his gout disorder in the claims file.  

The Court has held "that a remand by this Court or the Board confers on the veteran or other claimant, as a matter of law, a right to compliance with the remand orders."  Stegall v. West, 11 Vet. App. 268, 271 (1998).  As such, compliance with the terms of the remand is necessary prior to further appellate review, and if not, "the Board itself errs in failing to ensure compliance."  Id.  Given that the Veteran has yet to be examined during an active period of his gout disorder, and all efforts to accommodate him during a flare up of his disorder have not been documented, and in order to give him every consideration with respect to the present appeal and to ensure due process, it is the Board's opinion that further development of the case is necessary.  Specifically, the AOJ should make every attempt to schedule the Veteran for another VA examination in connection to his gout disorder during an acute episode or flare up of his gout disorder, and the AOJ should document every effort made to schedule the Veteran during the desired period and associate such documentation in the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the appropriate release of information form where necessary, procure copies of records of any gout treatment that the Veteran may have received since his separation from service in January 1983.  The Board is particularly interested in records of treatment rendered to the Veteran shortly after his discharge from service-including by the physician who treated the Veteran approximately within one year of his separation from service and who purportedly stated at that time that he thought that the Veteran had gout.  See October 2007 hearing transcript at 8.  Copies of all such available records should be associated with the claims folder.  If any records are not obtained, inform the Veteran and provide him an opportunity to submit the records.  Any negative responses should be properly annotated into the record.  

2.  Schedule the Veteran for an appropriate VA examination to determine the nature, extent, and etiology of his gout-to include an examination of his feet, toes, ankles, wrists, and elbows.  The claims file and a copy of this REMAND must be made available to the examiner for review, and the examination report should reflect that the claims file was reviewed in conjunction with the examination.  A notation that this review has taken place should be made in the evaluation report.  To the extent possible, VA should make every attempt to schedule the examination during an active stage of the Veteran's gout disorder, particularly since this condition by its very nature tends to have active versus inactive stages.  See Ardison v. Brown, 2 Vet. App. 405 (1994).  Efforts to schedule the Veteran for an examination during an active period of his gout disorder MUST be documented, and this documentation MUST be associated with the Veteran's physical VA claims file or scanned within his Virtual VA file.  
Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, and all pertinent pathology should be noted in the examination report.  Following a review of the record and an examination of the Veteran, the examiner should express an opinion as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that the Veteran's gout had its clinical onset in service, or is otherwise causally or etiologically related to his military service.  In answering this question, the examiner should address the Veteran's competent assertions that he has experienced pain and discomfort in his joints since service.  

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.

Clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

3.  Then, readjudicate the issue of entitlement to service connection for a gout disorder.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2011).  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011)



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

